ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --

)
)
SWF Constructors ) ASBCA No. 62176
)
Under Contract No. W9126G-18-F-0038 )

APPEARANCES FOR THE APPELLANT: Aron C. Beezley, Esq.
Sarah S. Osborne, Esq.
Bradley Arant Boult Cummings LLP
Washington, DC

APPEARANCES FOR THE GOVERNMENT: Michael P. Goodman, Esq.
Engineer Chief Trial Attorney
Alexandria P. Tramel, Esq.
Brian D. Payton, Esq.
Engineer Trial Attorneys
U.S. Army Engineer District, Fort Worth

ORDER OF DISMISSAL

The dispute has been settled. The appeal is dismissed with prejudice.

Meu

J. THRASHER
dministrative Judge
Chairman
Armed Services Board
of Contract Appeals

Dated: March 10, 2020

 

I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62176, Appeal of SWF Constructors,
rendered in conformance with the Board’s Charter.

Dated:

 

PAULLA K. GATES-LEWIS
Recorder, Armed Services
Board of Contract Appeals